DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 depends on claim 29 and calls for a second guiding part.  It appears that claim 41 should depend on claim 40 since claim 40 defines a first guiding part.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31-34, 36, 38, 39, and 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (2015/0297042), hereinafter Larsson, in view of Neuber et al. (2006/0214360), hereinafter Neuber.
Regarding claim 29, Larsson a separation unit for separating a web material having a web width along preformed lines of weakness substantially as claimed except for limitations in bolded texts, the separation unit having a width direction and comprising: 
at least a first shaft 2 extending along a first longitudinal axis in the width direction;
at least a second shaft 3 extending along a second longitudinal axis in parallel with the first shaft, the second longitudinal axis being positioned at a distance from the first longitudinal axis in a direction perpendicular to the width direction; 

at least one second protrusion element 5 extending perpendicularly from the second shaft and being arranged to be rotatable about the second longitudinal axis, 
wherein, in a use position of the separation unit, the first and second protrusion elements are arranged in a staggered relationship such that the protrusion element of the first shaft is partially overlapping with the protrusion element of the second shaft with a radial overlap length in a direction perpendicular to the shafts, thus forming an undulating passage for the web material between the shafts with the web width extending in the width direction, 
wherein the separation unit also comprises at least one contact element that is arranged in biased abutment against at least one of the first and second protrusion elements in a direction perpendicular to the first or second longitudinal axis about which the at least one of the first and second protrusion elements is rotatably arranged.
	See Fig. 1a-b.
	Larsson teaches the invention substantially as claimed except for “wherein the separation unit also comprises at least one contact element that is arranged in biased abutment against at least one of the first and second protrusion elements in a direction perpendicular to the first or second longitudinal axis about which the at least one of the first and second protrusion elements is rotatably arranged.”

	Neuber teaches a web advancing unit having a first shaft 4 with protrusions 2 and a second shaft 3 with protrusions 1 which the distance between the first shaft and the second shaft are adjustable from a first position where the protrusions are spaced apart to a second position wherein the protrusions contact the opposite shafts (which defines contact elements) for increasing friction between web and the protrusions for advancing web with different thickness.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the protrusions on first shaft in Larsson adjustable such that they are in contact with the second shaft (which defines the contact elements) as taught by Neuber for increasing undulation and friction on the web for facilitating tearing and advancing the web.
Regarding claim 47, Larsson teaches a dispenser for a web material substantially as claimed except for limitations in bolded texts comprising preformed lines of weakness, the dispenser comprising: 
a housing (8, 9) defining a web material reservoir, 
a dispensing opening 17, and 
a separation unit 1 having a width direction and comprising: 
at least a first shaft 2 extending along a first longitudinal axis in the width direction; 

at least one first protrusion element 5 extending perpendicularly from the first shaft and being arranged to be rotatable about the first longitudinal axis; and 
at least one second protrusion element 5 extending perpendicularly from the second shaft and being arranged to be rotatable about the second longitudinal axis, 
wherein, in a use position of the separation unit, the first and second protrusion elements are arranged in a staggered relationship such that the protrusion element of the first shaft is partially overlapping with the protrusion element of the second shaft with a radial overlap length in a direction perpendicular to the shafts, thus forming an undulating passage for the web material between the shafts with the web width extending in the width direction, 
wherein the separation unit also comprises at least one contact element that is arranged in biased abutment against at least one of the first and second protrusion elements in a direction perpendicular to the first or second longitudinal axis about which the at least one of the first and second protrusion elements is rotatably arranged.
See Figs. 1, 2, and 4.
Larsson teaches the invention substantially as claimed except for “wherein the separation unit also comprises at least one contact element that is arranged in biased 
	Larsson teaches the distance between the first shaft 2 and the second shaft 3 being adjustable for a desire undulation. However, Larsson does not teach the protrusions on the first shaft in contact with the second shaft 3.
	Neuber teaches a web advancing unit having a first shaft 4 with protrusions 2 and a second shaft 3 with protrusions 1 which the distance between the first shaft and the second shaft are adjustable from a first position where the protrusions are spaced apart to a second position wherein the protrusions contact the opposite shafts (which defines contact elements) for increasing friction between web and the protrusions for advancing web with different thickness.  See Figs. 1-2.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the protrusions on first shaft in Larsson adjustable such that they are in contact with the second shaft (which defines the contact elements) as taught by Neuber for increasing undulation and friction on the web for facilitating tearing and advancing the web.
Regarding claim 31, the contact element is a part of the shaft is best seen in Fig. 2 in Neuber.
Regarding claims 32 and 33, the contact elements having a fixed position to the first shaft or the second shaft is best seen in Fig. 2 in Neuber.
Regarding claim 34, the contact element defines a pressure nip with the protrusions is best seen in Fig. 2 in Neuber.

Regarding claim 38, when the protrusions in Larsson are in contact with opposite shafts, six protrusions from the shaft 2 contact with the shaft 3 and four protrusions from the shaft 3 contact with the shaft 2.
Regarding claim 39, a biasing spring (34, 34’) is best seen in Fig. 7 in Larsson.
Regarding claim 42, the protrusions in form of disc elements are best seen in Figs. 1B and 3 in Larsson.
Regarding claim 43, the protrusions fixedly arranged on the shafts (2, 3) are best seen in Fig. 1B in Larsson.
Regarding claim 44, the protrusions arranged to rotate with the shafts are bests seen in Fig. 1B in Larsson.
Regarding claim 45, eight protrusions on the shafts are best seen in Fig. 1B in Larsson.
Regarding claim 46, Larsson teaches the invention substantially as claimed except for a radial extension of the protrusions being 5-50mm, a distance between the protrusions being 4-20mm, and radial overlap distance of the protrusion being 2-40mm.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make a radial extension of the protrusions being 5-50mm, a distance between the protrusions being 4-20mm, and radial overlap distance of the protrusion being 2-40mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 30, 35, 37, 40, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Separation units of general interest are cited in form PTO-890.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHONG H NGUYEN/Examiner, Art Unit 3724